NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0294n.06

                                           No. 14-1716

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                              FILED
UNITED STATES OF AMERICA,                              )                  Apr 22, 2015
                                                       )             DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                             )
                                                       )     ON APPEAL FROM THE UNITED
v.                                                     )     STATES DISTRICT COURT FOR
                                                       )     THE EASTERN DISTRICT OF
AHMAD MUSA JEBRIL,                                     )     MICHIGAN
                                                       )
       Defendant-Appellant.                            )



       BEFORE: MERRITT, BOGGS, and ROGERS, Circuit Judges.



       PER CURIAM. Ahmad Musa Jebril appeals the district court’s order continuing his term

of supervised release with additional conditions. The government has moved to dismiss Jebril’s

appeal as moot.

       In 2004, a jury found Jebril guilty of numerous federal offenses involving fraud, money

laundering, and the illegal possession of firearms.        The district court sentenced him to an

effective term of 70 months in prison and three years of supervised release. In 2014, the district

court determined that Jebril violated the conditions of his supervised release.        The court

continued Jebril’s term of supervised release with additional conditions, including that he must

participate in electronic location monitoring and submit to his probation officer information

pertaining to his social-media accounts.
No. 14-1716
United States v. Jebril

       In his appellate brief, Jebril argues that the special conditions requiring him to participate

in electronic location monitoring and submit his social-media-account information to his

probation officer are procedurally and substantively unreasonable. Jebril’s counsel subsequently

advised us, however, that Jebril’s term of supervised release has ended. Thus, we need not

address his appellate arguments because they are moot. See United States v. Dyson, 639 F.3d

230, 234-35 (6th Cir. 2011).

       Accordingly, we dismiss Jebril’s appeal as moot.




                                               -2-